Citation Nr: 1640129	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  14-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an initial compensable rating for left calcaneal spur.

2.  Entitlement to an initial rating in excess of 10 percent for left plantar fasciitis.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1987 to August 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects the left calcaneal spur claim was not formally certified and transferred for appeal to the Board.  A review of the record reflects this issue, as well as a claim for a compensable rating for gastroesophageal reflux disease (GERD), were listed on a June 2014 Statement of the Case (SOC).  Further, correspondence sent by the RO to the Veteran acknowledged receipt of a timely VA Form 9 (Appeal to the Board) in August 2014, and that the Veteran had withdrawn his GERD claim from the appeal.  However, as detailed in a February 2015 deferred rating decision, that VAF 9 is not part of the record currently available for review on Virtual VA or the VBMS system; and the issue was not certified for appeal on that basis.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a Substantive Appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where VA takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  As the Veteran was sent correspondence from VA indicating he did perfect a timely appeal on this issue, the Board must find that it is properly before it for appellate consideration.  

The Board further observes that while there is language in the abjudication below of the left plantar fasciitis indicating it is considered the same disability as the left calcaneal spur, they are listed as separate service-connected disabilities on rating code sheets and his VBMS profile.  Therefore, the Board will treat them as such for purposes of this appeal.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the left calcaneal spur claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The competent and credible evidence of record does not reflect the Veteran's service-connected left foot disorder is manifested by severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or evidence of a moderately severe foot disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015);

The Board notes, however, that the Veteran's plantar fasciitis claim originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board notes that various records were obtained in conjunction with this case, and the Veteran has not identified any evidence pertinent to this case that has not been obtained or requested.  For example, he has not identified any outstanding records which documents symptoms of his left plantar fasciitis that is not reflected by the evidence already of record.  He was also accorded a VA examination which evaluated this disability in September 2014.  No inaccuracies or prejudice is demonstrated with respect to the examination's findings regarding the plantar fasciitis, nor has the Veteran reported it has increased in severity since that examination was conducted.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board further notes that it does not appear the Veteran has contended that the notice and assistance he received regarding his plantar fasciitis claim was deficient.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors for consideration can include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Plantar Fasciitis

The Veteran's left plantar fasciitis is identified as being evaluated pursuant to Diagnostic Code 5299-5276.  (A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.).

Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71 (a).  See 38 C.F.R. § 4.27.

Diagnostic Code 5276, provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent disabling).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board further notes that the language used in evaluating this claim below reflects Diagnostic Code 5284 was also taken into account.  Under this Code, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.   38 C.F.R. § 4.71a.

 The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  Definitions for "mild" includes not very severe. Id.  at 694.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

The Board acknowledges that VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40  and 4.45. VAOPGCPREC 9-98.  The precedent opinions of the VA General Counsel 's Office are binding upon the Board.  38 U.S.C.A. § 7104.  However, as discussed in the REMAND portion of the decision below, the left calcaneal spur is evaluated on the basis of limitation of motion.  As such, the Board cannot evaluate the left plantar fasciitis on the basis of limitation of motion as it would violate the prohibition against pyramiding.  

The Board also takes note of the fact that service connection was established for the left plantar fasciitis effective September 3, 2014, and the record does not reflect he has disagreed with that effective date.  As such, the Board's focus is upon the impairment found during this period.

In this case, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left plantar fasciitis under any of the potentially applicable Diagnostic Codes.

The Board acknowledges the Veteran left plantar fasciitis is manifested by complaints of pain.  However, pain on manipulation and use of the feet is part of the criteria associated with his current 10 percent rating under Diagnostic Code 5276.  The record does not reflect he has the type of accentuated pain on manipulation and use necessary for the next higher rating of 20 percent.  For example, at the September 2014 VA examination the Veteran described the pain as intermittent and dull, although he did indicated flare-ups that limited prolonged walking and jogging.  Further, the examiner found the Veteran did not experience pain, weakness, fatigability, incoordination or any other functional loss that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.

The Board also notes that there was no indication on the September 2014 VA examination, or the other evidence of record, that the left plantar fasciitis was manifested by objective evidence of marked deformity (pronation, abduction, etc.), , indication of swelling on use, or characteristic callosities.  In addition, the Board notes for historical perspective that a prior VA examination of the feet in September 2011 found there were no visible abnormalities such as callosities; no ingrown toenails were noted; no bunions were noted; and there was no malalignment of the Achilles tendon, forefoot, or midfoot.  In addition, the September 2014 VA examiner found this disability was manifested by no more than mild to moderate tenderness to palpation medial origin plantar fascia.  Also, the examiner found it did not chronically compromise weight bearing.  

The Board further notes that the record does not otherwise indicate the left plantar fasciitis is manifested by severe flatfoot for a rating in excess of 10 percent under Diagnostic Code 5276; or evidence of a moderately severe foot disability for a rating in excess of 10 percent under Diagnostic Code 5284.  For example, the findings of the September 2014 VA examination, and other evidence of record, indicates no more than moderate impairment of the left foot; i.e., it appears to be of no more than medium quantity, quality, or extent.  The impairment noted on the September 2014 VA examination would be for activities like prolonged walking, jogging, and standing.  Additionally, from a historical perspective, the September 2011 VA examination noted a 2/4 flatfoot, which appears to be consistent with the type of medium quantity, quality, or extent one would associated with a moderate disability.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left plantar fasciitis under any of the potentially applicable Diagnostic Codes.  Therefore, his claim for a higher schedular rating must be denied, to include on the basis of a "staged" rating pursuant to Fenderson, supra, and Hart, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the applicable schedular criteria are consistent with the symptomatology of the Veteran's left plantar fasciitis.  As discussed above, this disability is manifested by pain, which is explicitly recognized as part of the criteria under Diagnostic Code 5276.  Further, both Diagnostic Code 5276 and 5284 require the Board to consider the overall functional impairment from the foot symptomatology and make a determination whether it is moderate, severe, etc.  Therefore, the Board finds that the rating criteria are adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect, nor does it appear the Veteran contends, he is unemployable due solely to his service-connected left plantar fasciitis.  Therefore, no further discussion of entitlement to a TDIU is warranted with respect to this case.


ORDER

Entitlement to an initial rating in excess of 10 percent for left plantar fasciitis is denied.


REMAND

The Veteran's left calcaneal spur is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Coded 5015.  Under this Code, benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as arthritis, degenerative.  

Diagnostic Code 5003 provides that the disability is to be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the foot is not considered a major joint. 38 C.F.R. § 4.45(f).

The Rating Schedule does not contain a Diagnostic Code which explicitly addresses limitation of motion of the foot.  Nevertheless, as stated above, the provisions of Diagnostic Code 5284 can be used to evaluate limitation of motion of the feet.  Further, Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board also notes that the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the pertinent VA examinations of the service-connected left calcaneal spur are in compliance with these requirements.  As such, it appears these examinations are inadequate to determine whether a compensable rating is warranted for this disability.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran new examination(s) which does adequately evaluate the service-connected left calcaneal spur.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left calcaneal spur since May 2014.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left calcaneal spur symptoms to include limitation of motion and the impact of this condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of his service-connected left calcaneal spur.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the left foot caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this issue was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


